Citation Nr: 1745250	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-05 602	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from June 1987 to June 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The claim for service connection for hearing loss in the left ear addressed in the REMAND portion of the decision below requires additional development and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Acoustic trauma during service coincident with the Veteran's duties as a machinist's mate is conceded.  

2.  Current hearing loss disability as defined by regulation is demonstrated in the right ear and the Veteran has competently and credibly reported hearing loss in the right ear and tinnitus from service to the present time.

3.  The medical evidence as to whether hearing loss in the right ear and tinnitus are etiologically related to service is in approximate balance.  

CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for hearing loss in the right ear and tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable resolution of the claims adjudicated below, no discussion of whether the statutory and regulatory notice and development requirements codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) and C.F.R. 3.159 (2016) have been met is necessary
 
When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U. S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  Tinnitus is similarly considered.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. 3.309(a), such as organic diseases of the nervous system.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran's official service department records reflect duty as a machinist's mate, and the AOJ, as well as the undersigned, has conceded in-service acoustic trauma coincident with such duty.   

The service treatment reports do not reflect hearing loss or tinnitus.  However, the Court has held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.  In addition, the Court has specifically found that tinnitus is a disorder capable of lay observation. Charles, supra.  

At a March 2011 VA examination, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
55
20
20
LEFT
15
15
15
15
30

Speech audiometry revealed speech recognition ability of 94 percent in each ear.  
 
The above readings demonstrate hearing loss disability in the right ear as defined by 38 C.F.R. § 3.385.  The Veteran also reported having recurrent tinnitus, and-as he did in sworn testimony to the undersigned-he related his hearing issues to exposure to noise coincident with his duties as a machinist's mate during service.  The examiner offered the opinion that it was less likely as not that the Veteran's hearing loss and tinnitus were the result of in-service noise exposure while serving as a machinist's mate.   
 
In direct contradiction to the above opinion, a retired Army audiologist opined in October 2016 that it was more likely than not that the Veteran's hearing loss and tinnitus were the direct result of exposure to hazardous noise during service.  The audiologist supported his opinion with reference to a medical treatise detailing the effects of long term exposure to continuous noise.  

Applying the pertinent legal criteria to the facts set forth above, the Veteran is competent to assert that he has had problems with hearing and tinnitus since service. Charles, Barr, Davidson, Kahana, supra.  Unless the preponderance of the evidence is against a claim, it cannot be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.  As set forth above, the medical opinions are in conflict as to whether the Veteran's hearing loss and tinnitus are related to the conceded in-service acoustic trauma.  Therefore, it cannot be said that the preponderance of the evidence is against the claims for service connection for hearing loss in the right ear and tinnitus; as such, all reasonable doubt has been resolved in the Veteran's favor, and service connection for each disability is warranted.  Id. 

ORDER

Service connection for hearing loss in the right ear is granted.  

Service connection for tinnitus is granted.

REMAND

While hearing loss disability as defined by 38 C.F.R. § 3.385 was not demonstrated in the left ear at the March 2011 VA examination, given the Veteran's credible and competent sworn testimony as to continuing hearing loss in this ear from service to the present time; the conceded in-service acoustic trauma; and the positive October 2016 opinion, the AOJ will be directed to afforded the Veteran another audiological examination for the principle purpose of determining if hearing loss as defined by regulation is now demonstrated in the left ear.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the nature, extent, and etiology of any hearing loss in the left ear.  The VA electronic record should be provided to the examiner for review.  Audiometric testing of the left ear should be accomplished for the purpose of determining if the Veteran has hearing loss in the left ear as defined by 
38 C.F.R. § 3.385.  If so, the examiner should express an opinion as to whether such hearing loss is etiologically related to the conceded in-service acoustic trauma.  

A complete rationale for the opinion should be provided, and the rationale for a negative opinion should reflect specific consideration of the October 2016 retired Army audiologist's opinion and the Veteran's contentions-which should be accepted as true-relating problems with left ear hearing loss from service to the present time. 

2.  After completion of the above, the AOJ should readjudicate the claim for service connection for hearing loss in the left ear.  If this claim is denied, the AOJ should furnish the Veteran and his representative with an appropriate supplemental statement of the case. After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


